DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/19 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “passage switching device” in claims 3 and 6.
Structures in the specification that correspond to “passage switching device
switching doors 24a-c, Figs. 5A, 6, and 7A-7C, described on p. 13 line 25 – p. 14 line 6, and other places;
switching doors 34a-d, Figs. 5B, 8, and 9, described on p. 16 lines 5 – 19, and other places; and
switching doors 134a-d, Figs. 10 – 12, described on p. 26 lines 13 – 26 and other places.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (US 10,981,475 B2) (hereinafter “Hotta”) in view of Kim (US 8,083,575 B2) (hereinafter “Kim”). Both references are in the applicant’s field of endeavor, a vehicle air conditioning system comprising seat air conditioning units. These two references, when considered together, teach all of the elements recited in claim 1 of this application.
Regarding claim 1, Hotta discloses a vehicle air conditioning apparatus (100, Fig. 1) comprising: a plurality of seat air conditioning units (1A and 1B, Figs. 1 and 6) configured to selectively perform cooling or heating for corresponding seats (7A and 7B, 
Kim teaches the plurality of exhaust ducts (16, Fig. 2A, and shown but not numbered in Fig. 1) are for discharging, outside the cabin, part of air used in the plurality of seat air conditioning units (functional limitation that Hotta modified by Kim can perform, see the last line of the Abstract of Kim), wherein at least part of the plurality of exhaust ducts is merged (unnumbered duct 16 are merged into main exhaust duct 22 in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Hotta by adding the exhaust ducts as taught by Kim in order to remove the gas that is not wanted in the vehicle due its temperature or other qualities from the vehicle instead of being recirculated inside vehicle as suggested by Hotta. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Kim as applied to claim 1 above, and further in view of Inoue et al. (US 5,450,894) (hereinafter “Inoue”). Inoue is also in the applicant’s field of endeavor, a vehicle air conditioning system comprising a seat air conditioning unit. These three references, when considered together, teach all of the elements recited in claim 2 of this application. Hotta as modified by Kim as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses a . 
Inoue teaches a plurality of air supply ducts (72, Fig. 74) for supplying outside air to the plurality of seat air conditioning units (from duct 403 in Fig. 74), wherein at least part of the plurality of air supply ducts is merged (ducts 72 in Fig. 74 are merged upstream at ducts 66, 401, and 403). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Hotta by adding the merged air supply ducts as taught by Inoue in order to provide a single simple port on the outside of the vehicle as an air inlet before branching them off to each seat, which enhances the aesthetics of the outside of the vehicle since there is only one main supply duct instead of one for each seat, and also simplifies the air inlet since only one air supply duct needs to be supplied with a screen or filter or rain guard instead of several ducts.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Kim as applied to claim 1 above, and further in view of Shin et al. (US 10,507,704 B2) (hereinafter “Shin”). Shin is also in the applicant’s field of endeavor, a vehicle air conditioning apparatus. These three references, when considered together, teach all of the elements recited in claim 3 of this application. Hotta as modified by Kim as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses each seat air conditioning unit comprises: a condenser for condensing a refrigerant; an evaporator for evaporating a refrigerant; passages through which outside air or inside air flows; and a passage . 
Hotta further discloses each seat air conditioning unit (1A, 1b) comprises: a condenser for condensing a refrigerant (4, Fig. 4); and an evaporator for evaporating a refrigerant (6, Fig. 4). Hotta does not explicitly disclose passages through which outside air or inside air flows; and a passage switching device configured to perform switching between the passages such that during cooling operation, the outside air is guided in a direction toward the condenser and during heating operation, the outside air is guided to a direction toward the evaporator.
Shin teaches passages through which outside air (111) or inside air flows (131, Figs. 1 and 2A); and a passage switching device (doors 410, 430, 510, and 530, Figs. 3 – 6, which meet the limitation of “passage switching device” as construed under 112f above) configured to perform switching between the passages such that during cooling operation (configuration of Fig. 3), the outside air (dashed line airflow) is guided in a direction toward the condenser (700) and during heating operation (configuration of Fig. 6), the outside air is guided to a direction toward the evaporator (800, which is also a functional limitation that Hotta as modified by Shin can perform). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Hotta by adding the passages and switching device as taught by Shin in order to continuously introduce outside air thereby reducing . 
 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Kim and Inoue as applied to claim 2 above, and further in view of Shin. These four references, when considered together, teach all of the elements recited in claim 6 of this application. Hotta as modified by Kim and Inoue as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 6 of this application further discloses each seat air conditioning unit comprises: a condenser for condensing a refrigerant; an evaporator for evaporating a refrigerant; passages through which outside air or inside air flows; and a passage switching device configured to perform switching between the passages such that during cooling operation, the outside air is guided in a direction toward the condenser and during heating operation, the outside air is guided to a direction toward the evaporator. 
Hotta further discloses each seat air conditioning unit (1A, 1b) comprises: a condenser for condensing a refrigerant (4, Fig. 4); and an evaporator for evaporating a refrigerant (6, Fig. 4). Hotta does not explicitly disclose passages through which outside air or inside air flows; and a passage switching device configured to perform switching between the passages such that during cooling operation, the outside air is guided in a direction toward the condenser and during heating operation, the outside air is guided to a direction toward the evaporator.
Shin teaches passages through which outside air (111) or inside air flows (131, Figs. 1 and 2A); and a passage switching device (doors 410, 430, 510, and 530, Figs. 3 – 6, which meet the limitation of “passage switching device” as construed under 112f .

Allowable Subject Matter
Claims 4, 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 4 and 7, the present invention pertains to a vehicle air conditioning system that specifically requires a plurality of seat air conditioning units, a plurality of exhaust ducts, wherein at least part of the plurality of exhaust ducts is merged, each seat AC unit comprises a condenser, an evaporator, air passages, and a passage switching device. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above vehicle air conditioning apparatus used in combination with a first outside air passage .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jang et al. (US 2008/0016892 A1) discloses a plurality of seat air conditioners having supply ducts that are merged.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762